Exhibit 10.1

FIRST AMENDMENT TO

AGREEMENT OF LIMITED PARTNERSHIP

OF BUILD-TO-CORE INDUSTRIAL PARTNERSHIP II LP

 

THIS FIRST AMENDMENT (this “Amendment”) to the Agreement of Limited Partnership
of Build-To-Core Industrial Partnership II LP, a Delaware limited partnership
(the “Partnership”), is entered into and shall be effective as of January 31,
2018 (the “Effective Date”), by and among (a) IPT BTC II GP LLC, a Delaware
limited liability company, as general partner (the “General Partner”); (b) IPT
BTC II LP LLC, a Delaware limited liability company, as a limited partner (the
“IPT Limited Partner” and, together with the General Partner, collectively, the
“IPT Partners”); (c) Industrial Property Advisors Sub IV LLC, a Delaware limited
liability company (the “Special Limited Partner”), as a limited partner; (d) BCG
BTC II Investors LLC, a Delaware limited liability company (the “BCIG Limited
Partner”) , as a limited partner; (e) bcIMC (WCBAF) Realpool Global Investment
Corporation, a Canadian corporation, as a limited partner (“QuadReal WCBAF”);
(f) bcIMC (College) US Realty Inc., a Canadian corporation, as a limited partner
(“QuadReal College”); (g) bcIMC (Municipal) US Realty Inc., a Canadian
corporation, as a limited partner (“QuadReal Municipal”); (h) bcIMC (Public
Service) US Realty Inc., a Canadian corporation, as a limited partner (“QuadReal
Public Service”); (i) bcIMC (Teachers) US Realty Inc., a Canadian corporation,
as a limited partner (“QuadReal Teachers”); (j) bcIMC (WCB) US Realty Inc., a
Canadian corporation, as a limited partner (“QuadReal WCB”); (k) bcIMC (Hydro)
US Realty Inc., a Canadian corporation, as a limited partner (“QuadReal Hydro”);
and (l) QuadReal US Holdings Inc., a Canadian corporation, as a limited partner
(“QuadReal US” and, together with QuadReal WCBAF, QuadReal College, QuadReal
Municipal, QuadReal Public Service, QuadReal Teachers, QuadReal WCB and QuadReal
Hydro, collectively, the “QuadReal Limited Partner”).  QuadReal WCBAF, QuadReal
College, QuadReal Municipal, QuadReal Public Service, QuadReal Teachers,
QuadReal WCB, QuadReal Hydro, QuadReal US, the IPT Limited Partner and the BCIG
Limited Partner shall each be referred to herein individually as a “Limited
Partner” and collectively as the “Limited Partners” and the Limited Partners,
the Special Limited Partner and the General Partner, each shall be referred to
herein individually as a “Partner” and collectively as the “Partners.”

 

W I T N E S S E T H

 

WHEREAS, the General Partner executed the Certificate of Limited Partnership on
May 18, 2017, and the Partners executed and agreed to the terms set forth in
that certain Agreement of Limited Partnership of the Partnership dated as of
May 19, 2017 (the “Partnership Agreement”); and

 

WHEREAS, the Partners desire to amend the Partnership Agreement to reflect
additional Capital Commitments by the QuadReal Limited Partner, the IPT Limited
Partner and the BCIG Limited Partner, to adjust the Percentage Interests of the
Partners and to reflect certain other changes set forth herein.

 

NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10), and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                      Capitalized Terms.  The capitalized
terms used in this Amendment and not defined herein shall have the meanings
ascribed to them in the Partnership Agreement.

 

2.                                      Rejection of Proposed Investments. 
Notwithstanding any rejection by the QuadReal Limited Partner of any Proposed
Investment prior to the date hereof, as of the Effective Date, the QuadReal
Limited Partner shall be deemed not to have rejected any Proposed Investments
for the purposes of determining whether the Identification Period has expired
pursuant to Sections 4.1(a) and 6.6(c).

 

3.                                      Increased Capital Commitments and
Adjusted Percentage Interests.  Schedule 1.  Schedule 1 to the Partnership
Agreement is hereby deleted in its entirety and replaced with Schedule 1
attached hereto.  The increased Capital Commitments and adjusted Percentage
Interests set forth on Schedule 1 shall apply for all purposes under the
Partnership Agreement from and after the Effective Date.

 

4.                                      Deletion of IPT Sell-Down.

 

a.                                      The defined term “IPT Sell-Down” is
hereby deleted from the Definitions.

 

b.                                      The following proviso in the second
sentence of Section 3.1 is hereby deleted in its entirety: “; provided that,
following an IPT Sell-Down, the Executive Committee shall be comprised of three
(3) members consisting of: (a) the IPT Representative; (b) the QuadReal
Representative; and (c) one (1) Representative appointed by the Sell-Down
Transferee.”

 

c.                                       Section 4.4(d)(ii) is hereby deleted in
its entirety and replaced with the following text: “If any QuadReal Limited
Partner is a Defaulting Partner, the General Partner shall have no further
obligation to present to the Partnership potential investments pursuant to
Section 6.6.”

 

d.                                      Sections 5.3(a)(i) and 5.3(b)(iii) in
Exhibit J are hereby amended to delete the following text: “(and the Sell-Down
Transferee, if applicable)”.

 

e.                                       The first sentence of
Section 6.3(e)(v) is hereby deleted in its entirety and replaced with the
following text: “If the GP Appraiser, the LP Appraiser and the Independent
Appraiser are appointed, the General Partner shall pay for the services of the
GP Appraiser and the QuadReal Limited Partner shall pay for the services of the
LP Appraiser and the cost of the services of the Independent Appraiser shall be
paid by the Partners pro rata in accordance with their Percentage Interests.”

 

f.                                        The last sentence of Section 6.4(c) is
hereby deleted in its entirety and replaced with the following text:
“Notwithstanding the foregoing, any costs or expenses incurred by the
Partnership or a Subsidiary REIT in connection with establishing and maintaining
the REIT status of such entity shall be borne entirely by the QuadReal Limited
Partner.”

 

g.                                       The second sentence of
Section 6.4(d) is hereby amended to delete the words “or the Sell-Down
Transferee”.

 

--------------------------------------------------------------------------------


 

h.                                      Section 8.1(e) is hereby deleted in its
entirety from the Partnership Agreement and replaced with the following:
“Intentionally omitted.”

 

i.                                          Clause (iii) of Section 12.4(b) is
hereby deleted in its entirety and replaced with the following: “intentionally
omitted.”

 

j.                                         Clause (i) of Section 12.11(a) is
hereby amended to delete the following text:  “(including in connection with the
IPT Limited Partner’s right to exercise the IPT Sell-Down pursuant to
Section 8.1(e)”.

 

k.                                      Clauses (x) and (y) in the first
sentence of the second paragraph of Section 7.4(b) in Exhibit M are hereby
deleted in their entirety and replaced with the following text: “from the
Substitute General Partner List”.

 

l.                                          The following proviso in the second
sentence of the second paragraph of Section 7.4(b) in Exhibit M is hereby
deleted in its entirety: “; provided, that from and after the IPT Sell-Down and
in the event the Oversight Party does not respond to a request for consent
within ten (10) days of receipt, such request shall be deemed approved”.

 

5.                                      Investment Markets.  Exhibit B to the
Partnership Agreement is hereby deleted in its entirety and replaced with
Exhibit B attached hereto.  The changes to Exhibit B are included in blackline
format.  Notwithstanding the changes to the Exhibit B set forth in this
Amendment, the Partners hereby acknowledge that the San Antonio Logistics
Investment located in San Antonio, Texas was made in compliance with the
Partnership Agreement.

 

6.                                      Development Management Fee.  The
Development Management Fee set forth on Exhibit D is hereby reduced to 4.0% of
Total Managed Costs, but only with respect to each Approved Investment that is
approved by the Executive Committee after the Effective Date.  For the avoidance
of doubt, the Development Management Fee for each Approved Investment that was
approved by the Executive Committee prior to the Effective Date shall continue
to equal 4.5% of Total Managed Costs.

 

7.                                      Investment Silos. 
Section 2.2(a)(i)(C) is hereby deleted in its entirety and replaced with the
following text: “comprised of approximately (I) seventy percent (70%)
Development Investments, and (II) thirty percent (30%) Value-Add Investments and
Core Investments in the aggregate (the foregoing clauses (I) and (II), each, an
“Investment Silo”); provided, however, any Approved Investment that would exceed
the foregoing allocation for either Investment Silo shall reduce the allocation
for the other Investment Silo;”

 

8.                                      General Partner Reporting and Valuation.

 

a.                                      Exhibit H to the Partnership Agreement
is hereby deleted in its entirety and replaced by Exhibit H attached hereto.

 

b.                                      In addition to the reports set forth on
Exhibit H to the Partnership Agreement, the General Partner will use
commercially reasonable efforts to provide the QuadReal

 

--------------------------------------------------------------------------------


 

Limited Partner with additional reporting as may be reasonably requested of the
General Partner from time to time.

 

c.                                       The following is hereby inserted at the
end of Section 5.2 in Exhibit J to the Partnership Agreement, as Section 5.2(d):

 

“(d)         Notice of Distributions.  Each distribution made pursuant to this
Section 5.2 shall be accompanied by a notice from the General Partner to the
Limited Partners setting forth (i) the date such distribution is made, (ii) the
amounts of such distribution attributable to operations and to sales, financings
or other capital transactions, and (iii) the amounts of such distribution being
made to each of the Partners.”

 

d.                                      Section 6.3(e)(i) is hereby deleted in
its entirety and replaced with the following:

 

“(i)          The General Partner shall cause the Investments to be valued and
appraised as set for on Exhibit H attached hereto.  As used in this Agreement,
“Qualified Appraiser” shall mean an appraiser meeting all the following
criteria:  (A) is a reputable and independent appraiser in QuadReal Limited
Partner’s reasonable discretion; (B) is certified as an MAI and/or RICS
appraiser; (C) is authorized to practice as an appraiser under the law of the
State or Territory where the valuation takes place; (D) has at least five
(5) years of continuous experience in valuation of the type of property to be
valued; (E) is not an Affiliate of any Partner and is not in any kind of
(perceived or real) conflict of interest; and (F) does not have a pecuniary
interest that could conflict with the proper valuation of the property;
provided, however, for the avoidance of doubt, with respect to the foregoing
clauses (E) and (F), no conflict shall be presumed to exist solely because an
appraiser has been retained for other work by an Affiliate of IPT, an Affiliate
of BCG or an entity sponsored or advised by an Affiliate of BCG.

 

9.                                      Allocation Policy.

 

a.                                      Exhibit O to the Partnership Agreement
is hereby deleted in its entirety and replaced with Exhibit O attached hereto. 
The changes to Exhibit O are included in blackline format.

 

b.                                      Section 6.6(b)(i) is hereby deleted in
its entirety and replaced with the following text: “The Partnership will have
the first option to pursue all potential investments that qualify as Development
Investments identified by BCIG Affiliates through March 31, 2018, and thereafter
one out of every three potential Development Investments shall be allocated to
the Partnership.”

 

c.                                       Section 6.6(b)(ii) is hereby deleted in
its entirety and replaced with the following text: “Potential investments
identified by BCIG Affiliates that qualify as Value-Add Investments shall be
allocated among the Applicable Vehicles pursuant to the Allocation Policy.”

 

--------------------------------------------------------------------------------


 

d.                                      Section 6.6(b)(iii) is hereby deleted in
its entirety and replaced with the following text: “Potential investments
identified by BCIG Affiliates that qualify as Core Investments shall be
allocated among the Applicable Vehicles pursuant to the Allocation Policy.”

 

10.                               Responsible Investment Policy.

 

a.                                      The following is hereby inserted at the
end of Exhibit L to the Partnership Agreement as Section 6.6(d):

 

“(d)         Responsible Investment Policy.  The IPT Partners acknowledge that
the QuadReal Limited Partner has informed the IPT Partners that it is bound by a
responsible investment policy as set forth on Exhibit P attached hereto (the
“Responsible Investment Policy”).  The QuadReal Limited Partner may, from time
to time, update the Responsible Investment Policy, a copy of which will be
provided to the IPT Partners.  Except as otherwise approved by the Executive
Committee, to the extent practicable, reasonable and applicable, the General
Partner will in good faith take into account the Responsible Investment Policy
when acquiring an Investment.  The General Partner agrees to send to the
QuadReal Limited Partner an annual report certifying that the General Partner
has complied with the provisions of the preceding sentence in connection with
the General Partner’s actions related to the Partnership during the period since
the last such report.”

 

b.                                      Exhibit P attached hereto is hereby
inserted in the Partnership Agreement as Exhibit P to the Partnership Agreement.

 

11.                               Anti-Terrorism, Money Laundering and
Anti-Corruption Provisions.  Section 12.8(l) of the Partnership Agreement is
hereby amended to provide that, in addition to the statutes referenced therein,
the Partners shall also comply with the following statutes:  the Corruption of
Foreign Public Officials Act (Canada); the Foreign Corrupt Practices Act of 1977
(United States); the Bribery Act (UK) or other similar laws of other
jurisdictions; the Special Economic Measures Act (Canada) or other similar laws
of other jurisdictions; and the Freezing Assets of Corrupt Foreign Public
Officials Act (Canada).

 

12.                               Entire Agreement.  The Partnership Agreement,
as amended by this Amendment, constitutes the entire agreement between the
Partners and supersedes any prior agreements or understandings between them with
respect to the subject matter thereof.

 

13.                               Full Force and Effect.  Except as expressly
amended hereby, the Partnership Agreement shall remain in full force and effect.

 

14.                               Binding Effect.  Except as otherwise provided
in this Amendment, every covenant, term and provision of the Partnership
Agreement, as amended by this Amendment, shall be binding upon and inure to the
benefit of the Partners and their respective successors, transferees and
assigns.

 

--------------------------------------------------------------------------------


 

15.                               Headings.  Section and other headings
contained in this Amendment are for reference purposes only and are not intended
to describe, interpret, define or limit the scope, extent or intent of this
Amendment or any provision hereof.

 

16.                               Severability.  Every provision of this
Amendment is intended to be severable.  If any term or provision hereof is
illegal or invalid for any reason whatsoever, such illegality or invalidity
shall not affect the legality or validity of the remainder of this Amendment.

 

17.                               Construction.  Every covenant, term and
provision of this Amendment shall be construed simply according to its fair
meaning and not strictly for or against any Partner.

 

18.                               Further Action.  Each Partner, upon the
request of the General Partner, agrees to perform all further acts and execute,
acknowledge and deliver any documents which may be reasonably necessary,
appropriate or desirable to carry out the provisions of this Amendment.

 

19.                               Incorporation by Reference.  Every exhibit
referred to herein is hereby incorporated in this Amendment by reference.

 

20.                               Applicable Law  Notwithstanding the place
where this Amendment may be executed by any of the parties hereto, this
Amendment, the rights and obligations of the parties hereto, and any claims and
disputes relating thereto shall be subjected to and governed by the Act and the
other laws of the State of Delaware as applied to agreements among Delaware
residents to be entered into and performed entirely within the State of
Delaware, and such laws shall govern all aspects of this Amendment, including,
without limitation, the limited partnership aspects of this Amendment.

 

21.                               Counterpart Execution.  This Amendment may be
executed in any number of counterparts, and each such counterpart shall be
deemed to be an original instrument, but all such counterparts together shall
constitute but one agreement.  This Amendment may be delivered by one or more
parties by facsimile or similar electronic transmission device pursuant to which
the signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.

 

 

GENERAL PARTNER

 

 

 

IPT BTC II GP LLC, a Delaware limited liability company

 

 

 

 

 

 

By: IPT Real Estate Holdco LLC, a Delaware limited liability company, its sole
member

 

 

 

 

 

 

By: Industrial Property Operating Partnership LP, a Delaware limited
partnership, its sole member

 

 

 

 

 

 

By: Industrial Property Trust Inc., a Maryland Corporation, its general partner

 

 

 

 

 

 

By:

/s/ THOMAS G. MCGONAGLE

 

Name:

Thomas G. McGonagle

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

IPT LIMITED PARTNER

 

 

 

IPT BTC II LP LLC, a Delaware limited liability company

 

 

 

 

 

 

By: IPT Real Estate Holdco LLC, a Delaware limited liability company, its sole
member

 

 

 

 

 

 

By: Industrial Property Operating Partnership LP, a Delaware limited
partnership, its sole member

 

 

 

 

 

 

By: Industrial Property Trust Inc., a Maryland Corporation, its general partner

 

 

 

 

 

 

By:

/s/ THOMAS G. MCGONAGLE

 

Name:

Thomas G. McGonagle

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

SPECIAL LIMITED PARTNER

 

 

 

Industrial Property Advisors Sub IV LLC, a Delaware limited liability company

 

 

 

 

 

 

By: Industrial Property Advisors LLC, a Delaware limited liability company, its
sole member

 

 

 

 

 

 

By: Industrial Property Advisors Group LLC, a Delaware limited liability
company, its sole member

 

 

 

 

 

 

 

By:

/s/ EVAN H. ZUCKER

 

Name:

Evan H. Zucker

 

Title:

Manager

 

--------------------------------------------------------------------------------


 

 

BCIG LIMITED PARTNER

 

 

 

BCG BTC II Investors LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ EVAN H. ZUCKER

 

Name:

Evan H. Zucker

 

Title:

Manager

 

--------------------------------------------------------------------------------


 

 

QUADREAL WCBAF

 

 

 

bcIMC (WCBAF) Realpool Global Investment Corporation, a Canadian corporation

 

 

 

 

 

By:

/s/ JONATHAN DUBOIS-PHILLIPS

 

Name:

Jonathan Dubois-Phillips

 

Title:

Chair of the Board

 

--------------------------------------------------------------------------------


 

 

QUADREAL COLLEGE

 

 

 

bcIMC (College) US Realty Inc., a Canadian corporation

 

 

 

 

 

By:

/s/ JONATHAN DUBOIS-PHILLIPS

 

Name:

Jonathan Dubois-Phillips

 

Title:

Chair of the Board

 

--------------------------------------------------------------------------------


 

 

QUADREAL MUNICIPAL

 

 

 

bcIMC (Municipal) US Realty Inc., a Canadian corporation

 

 

 

 

 

By:

/s/ JONATHAN DUBOIS-PHILLIPS

 

Name:

Jonathan Dubois-Phillips

 

Title:

Chair of the Board

 

--------------------------------------------------------------------------------


 

 

QUADREAL PUBLIC SERVICE

 

 

 

bcIMC (Public Service) US Realty Inc., a Canadian corporation

 

 

 

 

 

By:

/s/ JONATHAN DUBOIS-PHILLIPS

 

Name:

Jonathan Dubois-Phillips

 

Title:

Chair of the Board

 

--------------------------------------------------------------------------------


 

 

QUADREAL TEACHERS

 

 

 

bcIMC (Teachers) US Realty Inc., a Canadian corporation

 

 

 

 

 

By:

/s/ JONATHAN DUBOIS-PHILLIPS

 

Name:

Jonathan Dubois-Phillips

 

Title:

Chair of the Board

 

--------------------------------------------------------------------------------


 

 

QUADREAL WCB

 

 

 

bcIMC (WCB) US Realty Inc., a Canadian corporation

 

 

 

 

 

By:

/s/ JONATHAN DUBOIS-PHILLIPS

 

Name:

Jonathan Dubois-Phillips

 

Title:

Chair of the Board

 

--------------------------------------------------------------------------------


 

 

QUADREAL HYDRO

 

 

 

bcIMC (Hydro) US-Realty Inc., a Canadian corporation

 

 

 

 

 

By:

/s/ JONATHAN DUBOIS-PHILLIPS

 

Name:

Jonathan Dubois-Phillips

 

Title:

Chair of the Board

 

--------------------------------------------------------------------------------


 

 

QUADREAL US

 

 

 

QuadReal US Holdings Inc., a Canadian corporation

 

 

 

 

 

By:

/s/ JONATHAN DUBOIS-PHILLIPS

 

Name:

Jonathan Dubois-Phillips

 

Title:

Chair of the Board

 

--------------------------------------------------------------------------------